Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 16, 2020

                                          No. 04-20-00219-CV

                                  IN RE Dr. Heliodoro V. BOONE

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On April 16, 2020, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than May 4, 2020. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

       Relator’s request for a stay is GRANTED. The trial court’s March 10, 2020 “Order
Granting Plaintiff’s Motion to Determine Dr. Heliodoro V. Boone’s Net Worth” is STAYED
pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on April 16, 2020.

                                                                                   PER CURIAM



           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI20073, styled Robert Hall v. Dr. Heliodoro V. Boone, et al.,
pending in the 45th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the
order at issue in this proceeding.